Citation Nr: 0302370	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
increased evaluation for residuals of a left knee injury.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001, a transcript of 
which has been associated with the claims file.

In May 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.

In January 2002 the RO most recently affirmed the 
determination previously entered.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The probative evidence shows that the left knee 
disability is not manifested by moderate recurrent 
subluxation or lateral instability.

3.  The probative evidence shows that the disability from the 
functional loss from pain and the muscle atrophy resulting in 
fatigue and weakness more nearly approximates a moderate 
impairment of the left knee.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in May 1995 the veteran 
underwent a left knee medial meniscal repair and anterior 
cruciate reconstruction.  In November 1995, he underwent a 
left knee arthroscopy with a partial medial meniscectomy.

The veteran underwent a VA general medical examination in 
June 1998.  Physical examination of the left knee revealed no 
heat, erythema, effusion or Baker's cyst.  The patella 
tracked normally and was not tender.  The McMurray test and 
the drawer sign were both negative.  X-rays revealed a 
previous anterior cruciate ligament repair with opaque screws 
in the distal femur and proximal tibia along with no acute 
bony injuries.  The diagnoses included status post anterior 
cruciate ligament repair of the left knee and status post 
partial meniscectomy of the left knee.

In June 1998 the RO granted entitlement to service connection 
for residuals of a left knee injury, effective May 1, 1998, 
the date following separation from active service, and a zero 
percent evaluation was assigned effective that same day.

In December 1998 the RO granted a 10 percent evaluation the 
left knee disability, effective May 1, 1998, under Diagnostic 
Code 5257.



On September 9, 1999, the RO received the veteran's claim for 
an increased rating for the left knee disability.

The veteran was afforded a VA joints examination in December 
1999.  He reported that since active service, he had not seen 
any physicians for treatment of his left knee disability.  He 
gave a history of knee pain and described some stiffness and 
slight swelling with prolonged standing.  He noted that the 
knee locked up and buckled at times.  In particular, he 
reported that the knee locked up when he sat for a prolonged 
period of time and took a while to straighten out the knee.  
Additionally, he indicated that he noticed a shooting pain in 
the medial aspect of the knee when he walked or ran.  He also 
described a pain in the anterior aspect of the knee when 
kneeling.  He indicated that precipitating factors for knee 
symptomatology were prolonged riding in a car, standing, 
lifting a heavy object, and jogging.  

The veteran noted that propping up his knee and taking some 
medications provided some relief.  He indicated that he did 
not take any prescription drugs and that he took over-the-
counter medications instead.  He reported having been given a 
brace and using crutches in the past and noted that he did 
not currently use a cane, crutches or brace.  He denied any 
dislocations and stated that he was told that he would 
eventually have arthritis.  He indicated that he was 
currently unemployed and that his left knee problem affected 
his daily activities to a certain extent.      

Physical examination of the left knee revealed no swelling or 
effusion.  There was mild tenderness on both sides of the 
patella, but no significant tenderness over the medial and 
lateral joint lines.  The knee flexed to 120 degrees with 
associated mild-to-moderate pain.  No crepitus was noted, and 
the knee extended completely to zero degrees.  Deep knee 
bends could not be performed on the left knee, and on an 
attempt, the veteran reported a moderate amount of pain in 
that knee.  He described a shooting pain in the medial aspect 
of the left knee.

X-rays of the left knee revealed evidence of a prior knee 
surgery with interference screws in the distal femur and 
tibia and a cortical plate and screws along the left femoral 
shaft.  There were no other osseous, articular or soft-tissue 
abnormalities.  The impression was status post surgical 
change in the left knee with no significant osseous or 
articular abnormality.  The diagnoses included residuals of a 
left knee surgery with moderate functional loss due to pain.

At the April 2001 hearing, the veteran testified that he did 
not currently receive any treatment for his left knee 
disability, that he had not received any treatment after his 
last VA examination, and that he was only seen once at a VA 
clinic, at which time he was only given Motrin.  He reported 
that he missed four to five days a month from work at his 
previous job because of his left knee disability.  He also 
indicated that he was laid off from his previous job because 
he missed too much time from work due to recovering from a 
car accident.  He stated that his left knee disability would 
hinder him at most jobs in the area because most jobs are 
construction jobs.  Transcript. 

In a June 2001 statement, the veteran said that he could not 
perform a lot of jobs because of his left knee disability.

The veteran underwent another VA examination in December 
2001.  He reported that he had swelling and stiffness in the 
left knee as well as a sense of heat about the knee 
associated with fatigability and occasional locking.  He 
stated that he had such symptomatology three times a week.  
He indicated that squatting, walking and running caused him 
to experience shooting pains and that he occasionally had 
periods of buckling associated with a limp.  He said that he 
treated the symptomatology of the acute episodes with ice and 
over-the-counter medication.  He stated that he had not 
sought medical treatment for his left knee disability. 

Physical examination revealed that the circumference of the 
left quadriceps was an inch and a quarter smaller than the 
circumference of the right one.  He was able to flex the left 
knee to 100 degrees whereas he could flex the right knee to 
135 degrees.  The left knee extended fully.  
The anterior-posterior drawer sign was negative, and there 
was no medial or lateral instability.  There was no joint 
effusion, subpatellar crepitus, masses, redness or heat.  He 
was able to squat to 80 degrees.  He only expressed 
discomfort when he attempted to flex his left knee beyond 100 
degrees and to squat to more than 80 degrees.

X-rays of the left knee taken in November 2001 revealed that 
there was no evidence of degenerative joint disease and that 
the joint spaces were well maintained.  X-rays also showed 
that the joint surfaces were smooth without any osteophytes 
or irregularities and that there was no evidence of any joint 
fluid.  

The examiner indicated that the left knee demonstrated 
evidence of muscle atrophy, resulting in some fatigability 
and weakness.  The examiner noted that there was no evidence 
of incoordination and that the veteran's only complaints of 
pain were at the limits of flexion.  There was no evidence of 
any skin disorder indicating any disuse of the left knee.  
The examiner recorded that the anterior cruciate ligament 
injury as well as the subsequent femur fracture may have 
contributed to the limitation of motion in the left knee and 
that it could be determined how much of the limitation of 
motion should be attributed to each condition.  The examiner 
opined that the veteran was able to perform average 
employment in a civilian occupation.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse through, for 
example, atrophy.  38 C.F.R. § 4.40 (2002). 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly.  Inquiry should also be 
directed toward whether there is pain on movement, swelling, 
deformity, or atrophy from disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
38 C.F.R. § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2002).


Traumatic arthritis, confirmed by x-ray, is rated as 
degenerative arthritis under diagnostic code 5010.  38 C.F.R. 
§ 4.71, Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under the appropriate diagnostic codes involved 
under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling. Muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent evaluation.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The normal 
range of motion for a knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent rating, while a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  See 38 U.S.C.A. 5107 
(West Supp. 2002); 38 C.F.R. § 4.3.


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 38 C.F.R § 3.159 (2002).  The regulations pertaining to 
these claims merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).

Through the June 2000 rating decision, a statement of the 
case, a June 2001 letter, an August 2001 letter, and a 
supplemental statement of the case, the RO informed the 
veteran of the information and evidence necessary to 
substantiate his claim and his responsibilities for providing 
evidence.  He was advised of evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See 
38 U.S.C.A. § 5103 (West Supp. 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2002).  

Copies of the June and August 2001 letters and the 
supplemental statement of the case were sent to the 
representative, and the June 2000 rating decision and the 
statement of the case were available for review by the 
representative prior to the submission of written argument in 
January 2003. 

In regard to providing evidence, the RO in the June 2001 
letter asked the veteran to identify all medical providers 
who had treated him for a left knee disability.  In that 
letter, the RO enclosed copies of the VA Form 21-4142 
(authorization for release of information), and asked the 
veteran to complete those forms.  The veteran indicated that 
he was treated at an Army community medical center in 1996 
and 1997 and at Health Options in 1996 and 1997.  The RO 
wrote to both places asking for treatment records.  The Army 
community medical center responded and indicated that it did 
not have any record of treatment, and the letter to Health 
Options was returned.  In the August 2001 letter, the RO 
informed the veteran that they had not received any records 
from Health Options, that they needed that organization's 
current address, and that the Army community medical center 
did not have any record of treatment.  In September 2001, the 
veteran indicated that he did not want the RO to obtain 
records from Health Options or the Army community medical 
center.

As for the duty to assist, the service medical records are of 
record.  As noted above, the RO attempted to obtain records 
from Health Options and the Army community medical center.  
The veteran has not identified any other treatment for the 
left knee disability other than once at a VA clinic, at which 
time he was only given Motrin.  While the RO did not attempt 
to obtain that treatment record, the veteran has not 
indicated that the treatment occurred during the period since 
he filed his claim for an increased rating.  Additionally, 
based on the veteran's testimony, there is no indication that 
the left knee was actually examined.  In light of the above, 
VA has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002).  




Pursuant to the May 2001 Board remand, VA provided the 
veteran with a second medical examination since he filed his 
claim for an increased rating and obtained a medical opinion 
addressing the functional impairment.  Accordingly, VA has 
satisfied its duty to assist by providing a medical 
examination and obtaining a medical opinion.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R § 3.159(c)(4).

In light of the above, the RO complied with the directives of 
the May 2001 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  Additionally, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

While the RO provided the veteran notice of the VCAA, it did 
not actually adjudicate his claim with this law in mind as it 
is not set forth in any statement or supplemental statement 
of the case.  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of this new law with respect to 
the duty to notify and the duty to assist the veteran in the 
development of his claim.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

In Bernard, the CAVC held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done.  In view of the foregoing, the Board finds that 
he will not be prejudiced by its actions and that a remand of 
the case to the RO for consideration of his claim under the 
new VCAA regulations would only serve to further delay its 
resolution.

Therefore, no useful purpose would be served on remanding or 
deferring the matter simply for initial consideration of the 
new VCAA regulations by the RO.  This would result in 
additional and unnecessary burdens on VA, with no benefit 
flowing to the veteran.  The CAVC has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Increased Evaluation

The left knee disability is currently rated under Diagnostic 
Code 5257.  While the veteran has reported occasional 
buckling, the anterior-posterior drawer sign was negative on 
the December 2001 VA examination.  

Additionally, no medial or lateral instability was found on 
that examination.  Therefore, the preponderance of the 
evidence is against a finding that the left knee disability 
is manifested by moderate recurrent subluxation or lateral 
instability.

The left knee disability may also be considered for a higher 
evaluation under the diagnostic codes addressing loss of 
flexion and loss of extension, or loss of motion generally.  
The left knee has limited flexion and no limitation of 
extension.  Flexion was limited to 120 degrees and 100 
degrees on the December 1999 and December 2001 VA 
examinations, respectively.  Without consideration of 
38 C.F.R. §§ 4.40 and 4.45, such limitations of motion in and 
of themselves do not warrant a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.   

However, the veteran had moderate pain when attempting to 
squat during the December 1999 VA examination.  The December 
1999 VA examiner indicated that the veteran had moderate 
functional loss due to pain.  During the December 2001 VA 
examination, the veteran experienced discomfort when 
attempting to flex his left knee beyond 100 degrees and to 
squat past 80 degrees.  The December 2001 VA examiner noted 
that there was no evidence of incoordination, but indicated 
that there was evidence of muscle atrophy, resulting in 
fatigue and weakness.  Although the limitations of the left 
knee do not meet the requirements of a 20 percent evaluation 
under Diagnostic Codes 5260 and 5261, alone, a 20 percent 
evaluation is warranted, pursuant to 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, when accounting for additional functional 
loss due to pain shown on examination.  Nonetheless, based on 
the evidence noted above, a rating in excess of 20 percent, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, is not 
warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's left knee disability.  

In particular, Diagnostic Codes 5258 (dislocated semilunar 
cartilage) and 5259 (symptomatic residuals of the removal of 
a semilunar cartilage), which have maximum schedular ratings 
of 20 and 10 percent, respectively, are not applicable 
because, as noted above, a 20 percent disability rating is 
warranted, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
Moreover, while the veteran has reported that he was told 
that he would eventually have degenerative joint disease of 
the left knee, X-rays have not show the presence of 
arthritis.  Therefore, a separate rating based on arthritis 
with application of the above discussed criteria is not 
warranted.  If the veteran later develops arthritis in the 
left knee, he may file another claim for an increased rating. 


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96 (Aug. 16, 1996).  In the veteran's case at 
hand, the RO provided the criteria for assignment of an 
extraschedular evaluation and obviously considered them, but 
did not grant entitlement to an increased evaluation on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of the left 
knee disability.  The left knee disability has not required 
frequent hospitalizations.  In regard to interference with 
employment, the Board notes the veteran's assertion that 
because of his left knee disability, he had to take time off 
from a previous job and is precluded from other jobs.  
However, the December 2001 VA examiner indicated that the 
veteran is able to perform average employment in a civilian 
occupation.  

In short, there is no persuasive evidence in the record of 
marked interference with employment and no medical evidence 
has been presented to support a conclusion that the veteran's 
service-connected disability significantly interferes any 
employment endeavor.  Therefore, the Board does not find the 
veteran's disability picture to be so unusual or exceptional 
in nature as to warrant referral of his case to the Director 
or Under Secretary for review for consideration of 
extraschedular evaluations under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Floyd, 9 Vet. App. at 94-96; Shipwash, 8 
Vet. App. at 227. 

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 


ORDER

Entitlement to an increased evaluation of 20 percent for 
residuals of a left knee injury is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

